Order entered on November 2, 1961 unanimously reversed on the law, the facts and in the exercise of discretion, with $20 costs and disbuysments to appellants, and the motion granted, without prejudice to the plaintiff’s serving a further notice to examine as to specific items. This is a suit for an injunction, an accounting and damages, in which plaintiff charges the individual defendants, its former employees, with unfair competition in that they used confidential information acquired during their many years of employment with plaintiff to establish a competing business. Plaintiff seeks to examine defendants “as to all issues raised in the Answer and as to aU matters pertaining to the proof of plaintiff’s causes of action Rule 121-a of the Rules of Civil Practice permits an examination “with respect to the relevant and material allegations of fact put in issue by the pleadings”. The scope of the examination sought by plaintiff is somewhat broader than that permitted by the rule. The general purpose of rule 121-a is to permit a less restricted pretrial examination. However, in light of the nature of this action in which, in addition to an injunction, an accounting is sought, we deem it the better practice to restrict the examination to specific items, Otherwise, there could he, in effect, an accounting before the right thereto is established. Plaintiff may seek leave of the court to examine further if the circumstances warrant. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.